Title: To John Adams from Unknown, 9 June 1775
From: UNKNOWN
To: Adams, John


     
      Fredericksburg June 9th 1775
      Sir
     
     The great Character he hath heard of you, induces a private Man to offer to your Consideration the following Hints, with an Assurance, that your Regard for your Country, will improve upon them for the general Good of all America.
     When one Colony is declared to be in actual Rebellion, when all the others are anounced to be accessary to, and Favourers of that Rebellion, when the Sword is drawn, and a civil War actually commenced.
     Every palliative Measure will be found ineffectual, and nothing will be more likely to restore Peace and a happy Union between Great Britain and America, or so effectually preserve the Liberty of the latter; as bold, daring, and strenuous Exertions of Force in the Beginning of the Contest.
     In such a Situation of Affairs; Is it not impolitic to suffer the different Governors to exercise their several Functions, to drain from the People by their large Salaries, part of the Means of Defence, to restrain the Colonists from defending themselves, and to furnish Government with Intelligence, how they may most effectively divide weaken and subdue them?
     Is it not still more so, to act the same pusillanimous Part with Regard to the Custom House and other Officers of the Revenue? Doth not common Sense dictate to Americans, the Necessity of strengthening their Hands, by reassuming all the Powers of Government, by seizing upon all the Revenues of the Crown, and by securing the Persons of all the Governors, and other Officers attached to Great Britain thro’ out America?
     It will be needless to say any Thing of the Necessity of striking a very large Sum of Money, of making it current all over America, and of pledging the Faith of the whole Continent for its Redemption.
     
     Is not Holland our natural Ally upon the present Occasion, to supply us with Arms, Ammunition, Manufactures and perhaps Money? Ought not an advantageous Treaty of Commerce to be immediately offered her, upon her repaying that Assistance against the Oppressions of Britain, which our Ancestors in the Reign of our glorious Queen Elizabeth afforded them against the Tyranny of Spain?
     To proclaim instant Freedom to all the Servants that will join in the Defence of America, is a Measure to be handled with great Delicacy, as so great, so immediate a Sacrafice of Property, may possibly draw off many of the Americans themselves from the common Cause.
     But is not such a Measure absolutely necessary? And might not a proper Equivalent be made to the Masters, out of the Large Sums of Money which at all Events must be struck, in the present Emergency?
     If America should neglect to do this, will not Great Britain engage these Servants to espouse her Interest, by proclaiming Freedom to them, without giving any Equivalent to the Masters? To give Freedom to the Slaves is a more dangerous, but equally necessary Measure.
     Is it not incompatible with the glorious Struggle America is making for her own Liberty, to hold in absolute Slavery a Number of Wretches, who will be urged by Despair on one Side, and the most flattering Promises on the other, to become the most inveterate Enemies to their present Masters?
     If the Inhabitants of Quebec should assist Great Britain, would not true Wisdom dictate to the other Colonies, to lead their Slaves to the Conquest of that Country, and to bestow that and Liberty upon them as a Reward for their Bravery and Fidelity?
     Might not a considerable Quit Rent reserved upon their Lands, and a moderate Tax upon their Labours, stipulated beforehand, in a Course of Years, sink the Money struck, and refund to the Colonies the Price of the Slaves now paid to their Masters for their Freedom?
    